               Case 18-14162-EPK        Doc 137      Filed 04/27/20    Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


In re:
         Forte Interactive, Inc.,                            Case No. 18-14162-EPK
                                                             Chapter 7
                        Debtor.


 Deborah C. Menotte,
                                                           Adversary Number: 20-01070-EPK
                        Plaintiff,
   vs.

 SVE, LLC, Greg Richards, Debbie Richards, I
 Am Athlete LLC and South Valley Endurance,
 LLC,

                       Defendants.


DEFENDANT I AM ATHLETE LLC’S OBJECTIONS TO TRUSTEE’S MOTION TO APPROVE
STIPULATION TO COMPROMISE CONTROVERSY BETWEEN THE TRUSTEE AND SVE
LLC, GREG RICHARDS, DEBBIE RICHARDS, AND SOUTH VALLEY ENDURANCE LLC

         Defendant I Am Athlete LLC, by and through its undersigned counsel, hereby files this

Objection to the Trustee’s Motion for entry of an Order approving the Stipulation to

Compromise Controversy (hereinafter “Stipulation of Settlement”) between the Trustee and SVE

LLC, Greg Richards, Debbie Richards, and South Valley Endurance LLC (collectively, the

“SVE Defendants”).

                                     FACTUAL BACKGROUND

         A. The Allegations

         In the Amended Complaint, the Trustee alleges that the Debtor, Forte Interactive, Inc.,

operated a business known as “Race Partner,” through which it sold tickets to athletic events and

collected a fee per transaction. (Amended Complaint, ¶¶21-23). The Trustee alleged that the


                                                 1
             Case 18-14162-EPK         Doc 137       Filed 04/27/20    Page 2 of 10




SVE Defendants operated a business that provided race timing services for athletic events.

(Amended Complaint ¶28). As part of that business, the SVE Defendants developed software for

registering event participants, known as Racemine, which was similar to Race Partner.

(Amended Complaint ¶29).

       In about November 2016, pursuant to a written Letter of Intent, SVE transferred the

Racemine software and customer information to the Debtor, in exchange for three payments

totaling $125,000. (Amended Complaint ¶32-35).

       After the software was purchased, Debtor is alleged to have made three additional

$25,000 payments totalling $75,000, representing quarterly distributions of a portion of the

operating profits that Debtor earned. (Amended Complaint ¶37-38).

       The Amended Complaint also alleges that Debtor made payments totalling approximately

$144,000 for maintaining the software, and for costs of “labor” provided by SVE (Amended

Complaint ¶37-40), although these payments are not described or identified on the Letter of

Intent. (Exh. A to Amended Complaint).

       In a separate transaction, the Trustee also alleged that I Am Athlete, LLC and the Debtor

engaged in discussions, starting in December 2017, about a corporate merger between those two

entities, and a mutual nondisclosure agreement was signed in conjunction with those discussions.

(Amended Complaint ¶45-46).

       The Amended Complaint alleges that on or about February 22, 2018, Defendants Greg

and Debbie Richards and SVE “took the Racemine software and customer information from the

Debtor, ‘shut it down’ and put it back on SVE servers,” due to the Debtor’s failure to pay its

clients. (Amended Complaint ¶47-48).

       The Amended Complaint then alleges that Greg and Debbie Richards and SVE LLC



                                                 2
             Case 18-14162-EPK            Doc 137    Filed 04/27/20   Page 3 of 10




“sold the Racemine software and customer list and information, which they had converted from

the Debtor, to IMAthlete. . .” (Amended Complaint ¶49). I Am Athlete LLC denies this

allegation, and denies any wrongdoing.

       B.      Status of the Litigation

       On April 3, 2020, the same date that the Trustee’s Motion was filed, I Am Athlete LLC

served and filed an Answer to the Complaint, denying the allegations that it had engaged in any

violation of the Debtor’s rights, as alleged, and filed a Cross-Claim against SVE LLC, Greg

Richards, and Debbie Richards seeking contractual defense and indemnification in this action.

       The SVE Defendants did not respond to the Cross-Claim and are currently in default.

       On April 10, 2020, I Am Athlete LLC served discovery demands on the Trustee that

requests documents and information relating to the payments made by the Debtor to SVE LLC,

and information regarding the alleged fraudulent transfer, and regarding other allegations in the

Amended Complaint. I Am Athlete LLC has also requested a copy of the deposition transcript

of Greg Richards, which is referenced in the Complaint, on multiple occasions from the Trustee

but has not yet received that document. The deadline for the Trustee to respond to the discovery

demands is May 9, 2020. I Am Athlete LLC has not received any documents or evidence in this

action from the Trustee or the SVE Defendants.

       Both I Am Athlete LLC and its legal counsel have been excluded from participation in

any settlement discussions between the SVE Defendants and the Trustee.

       C. Stipulation of Settlement

       The monetary portion of the Stipulation of Settlement provides for a payment of $70,000

by the SVE Defendants to the Debtor in installments and, in the event of default, consents to

either a monetary judgment entered against SVE Defendants in the amount of $125,000 or a



                                                 3
              Case 18-14162-EPK          Doc 137      Filed 04/27/20     Page 4 of 10




judgment requiring the immediate turnover of all assets that SVE Defendants took from the

Debtor. The Stipulation of Settlement also requires the SVE Defendants to cooperate with the

Trustee in litigation against I am Athlete LLC.

                                           ARGUMENT

                                              POINT I

THE PROPOSED STIPULATION OF SETTLEMENT VIOLATES THE SINGLE
SATISFACTION RULE OF SECTION 550(d) IF CLAIMS AGAINST I AM ATHLETE
LLC ARE NOT WITHDRAWN.

        The Stipulation should be rejected unless the case is withdrawn as against I Am Athlete

LLC because the Trustee is made whole and there are no further damages to recover.

        The Bankruptcy Code only permits one single satisfaction of claims arising under

Subsection (a) of 11 U.S.C. §550. See 11 U.S.C. §550(d). “This ‘single satisfaction rule’ seeks

to limit the trustee to a single recovery for his or her fraudulent transfer claim to ensure the

bankruptcy estate is put back in its pre-transfer position but receives no windfall through the

avoidance provisions.” Trans Cont'l Airlines, Inc. v. Suntrust Mortg., Inc. (In re Pearlman), 515

B.R. 887 (Bankr. M.D. Fla. 2014).

        As further stated by one Bankruptcy Court: “Section 550(d) typically is used to prevent

a trustee from collecting from multiple parties for the same transfer, i.e., an initial transferee and

a subsequent transferee.” Id.

        The Trustee alleges that the Debtor paid $125,000 for the Racemine software that it

purchased from SVE, and the Stipulation of Settlement requires payment of $70,000, which will

increase to $125,000 or will result in a judgment requiring the return of all assets taken by the

SVE Defendants, should the SVE Defendants be in default of their obligations under the

Stipulation of Settlement.



                                                  4
              Case 18-14162-EPK          Doc 137       Filed 04/27/20    Page 5 of 10




         Thus, the proposed Stipulation between the SVE Defendants and the Trustee provides

the estate with a substantial payment of $70,000, as well as potential for full repayment of

Debtor’s funds that it paid to SVE for the software, which the Debtor utilized for its business,

and from which it generated profits for approximately two years. The amount of the Debtor’s

profits generated from the Racemine registration software is not known to the Movant herein, but

those profits were high enough to enable it to make three $25,000 distributions to SVE during

calendar year 2017, and therefore the Debtor benefitted from its purchase and partial repayment

of $70,000 is potentially sufficient to make the Estate whole.

         Any pursuit of a claim against I Am Athlete LLC would violate Section 550(d) of the

Bankruptcy Code since the Trustee’s claim has been satisfied, and the attorneys’ fees that will

continue to be incurred by the Trustee to litigate this case against I Am Athlete, LLC would

deplete the assets of the estate to the detriment of the creditors.

         For these reasons, the Stipulation of Settlement should be rejected as it does not

represent a global settlement requiring the withdrawal of all pending claims in this action, and

requires the Trustee to incur additional fees and costs to continue to litigate this meritless action

against I Am Athlete LLC to seek damages that it has already recovered.

                                              POINT II

ALTERNATIVELY, A SIXTY-DAY EXTENSION SHOULD BE GRANTED TO I AM
ATHLETE LLC TO SUBMIT SUPPLEMENTAL OBJECTIONS TO THE MOTION,
FOLLOWING ITS RECEIPT OF DISCOVERY RELATING TO THE ALLEGED
FRAUDULENT TRANSACTION BETWEEN THE SVE DEFENDANTS AND DEBTOR.

       In the alternative, this Court should adjourn the hearing on the Trustee’s motion until it has

received sufficient information to enable it to determine whether the settlement is in the best

interests of the creditors, and to enable I Am Athlete LLC to submit to the Court additional

information that addresses the four factors that the Court is required to weigh, as set forth in In re

                                                   5
              Case 18-14162-EPK          Doc 137      Filed 04/27/20     Page 6 of 10




Justice Oaks II, Ltd, 989 F.2d 1544, 1549 (11th Cir.), cert denied 498 U.S. 959 (1990); In re Walker,

356 B.R. 861 (Bankr. S.D. Fla. 2006)(Court “sustained Objection that there had been insufficient

information provided by the Trustee upon which to determine whether the substance of the

Trustee's settlement with the Debtor should be approved.”). The matter should be continued until

such time as the information sought by I Am Athlete LLC from the Trustee is fully provided, and

until I Am Athlete LLC then has the opportunity to submit supplemental objections.

       The standards under which a settlement is to be considered include (1) the probability of

success in the litigation; (2) the difficulties, if any, to be encountered in the matter of collection;

(3) the complexity of the litigation involved and the expense, inconvenience and delay necessarily

attending it; and (4) the interest of the creditors. See In re Justice Oaks, II, Ltd., 898 F.2d at1549.

       As a party to this proceeding, I Am Athlete LLC is entitled to, but has not received,

documents from the Trustee to enable it to present evidence to the Court, including evidence as to

whether or not the Trustee has a probability of success in the litigation against the SVE Defendants,

the full amount of damages incurred, and the difficulties, if any, in collecting damages from the

SVE Defendants.

       The Trustee has not identified what additional damages the Debtor may have incurred that

would justify pursuing a claim against I Am Athlete, LLC after the Debtor receives $70,000 from

the SVE Defendants. If the Debtor incurred additional damages as a result of the incidents

described in the complaint, including SVE’s confiscation of the Racemine registration software

from the Debtor, then these additional damages should be disclosed to the Court before the

Stipulation is approved. These additional damages could potentially render the settlement with

SVE inadequate.

       Adjourning the hearing to allow the parties to engage in discovery will not cause the estate



                                                  6
             Case 18-14162-EPK          Doc 137         Filed 04/27/20   Page 7 of 10




to incur additional costs. The discovery phase of this litigation will proceed either way, since the

Trustee apparently intends to continue the litigation against I Am Athlete LLC. Additional

information about the strength of the Trustee’s claims against the SVE Defendants, and the actual

damages that Debtor claims to have suffered, would assist this Court in reaching an informed

decision about the reasonableness of the settlement with the SVE Defendants.

       Therefore, if the settlement will not be a global, comprehensive settlement, including the

withdrawal of claims against I Am Athlete, LLC, then this motion should be adjourned until the

Trustee has responded to discovery demands, and I Am Athlete has received the information and

documents sought, to enable it to supplement its Objections.

                                         CONCLUSION

       The Motion to Approve the Stipulation to Compromise Controversy Between SVE LLC,

Greg Richard, Debbie Richards and South Valley Endurance LLC should be denied or,

alternatively, set aside for sixty days to allow discovery with I Am Athlete LLC to proceed.

       Defendant I Am Athlete LLC reserves any and all rights, remedies and obligations to,

inter alia, complement, supplement, augment, alter and/or modify this Objection and to conduct

any and all discovery as may be deemed necessary or as may be required and to assert such other

grounds as may become apparent upon further factual discovery.

       WHEREFORE I Am Athlete requests that this Court issue an order denying the Motion

and granting such other relief as this Court deems appropriate, fair and just.

       I hereby certify that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 20 90-1(A).




                                                    7
             Case 18-14162-EPK     Doc 137   Filed 04/27/20    Page 8 of 10




Dated:        April 27, 2020


WHITE-BOYD LAW, P.A.                   LAW OFFICE OF LAURA WONG-PAN PLLC

/s/ Nadine V. White-Boyd               /s/ Laura Wong-Pan
Nadine V. White-Boyd, Esq.             Laura Wong-Pan (NY Bar No. 2852416)
FL Bar No. 184144                      319 Mill Street
1818 S. Australian Ave., Ste 406       Poughkeepsie, NY 12601
West Palm Beach, FL 33409              Telephone: 845-218-1288
Telephone: 561-508-3042                Facsimile: 845-684-0007

                                       Admitted Pro Hac Vice

Co-Counsel for I Am Athlete, LLC       Co-Counsel for I Am Athlete LLC




                                         8
              Case 18-14162-EPK          Doc 137      Filed 04/27/20     Page 9 of 10




                                 CERTIFICATE OF SERVICE

               I certify that on April 27, 2020, I electronically filed the foregoing document with
the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record or pro se parties identified on this service list, either via transmission
of Notices of Electronic Filing generated by CM/ECF or by First Class U.S. mail on those counsel
or parties who are not authorized to receive electronically Notices of Electronic Filing as indicated
below.

                                             SERVICE LIST
     Notice to Individuals Currently on the List to Receive Electronic Notice:
 •    Rilyn A. Carnahan, Esq. - rilyn.carnahan@gmlaw.com efileu1092@gmlaw.com;
      efileu1089@gmlaw.com; efileu1093@gmlaw.com;
 •    Gregory.stolzberg@gmlaw.com efileu2299@gmlaw.com
 •    Michael R. Bakst efileu1093@gmlaw.com; ecf.alert+bakst@titlexi.com;
      efileu1092@gmlaw.com; efileu2170@gmlaw.com
 •    Eyal Berger eyal.berger@akerman.com, Jeanette.martinez@akerman.com
 •    Alan M. Burger aburger@mcdonaldhopkins.com; jpaul@mcdonaldhopkins.com;
      ltimoteo@mcdonaldhopkins.com
 •    David C. Cimo dcimo@cmmlawgroup.com; mmark@cmmlawgroup.com;
      ekelly@cmmlawgroup.com
 •    Michael Correnti mcorrenti@mtwlegal.com
 •    Matthew Goldberg matthew@goldbergerfirm.com
 •    Matthew M Graham mgraham@stearnsweaver.com; wsolomon@stearnsweaver.com;
      jberkowitz@stearnsweaver.com
 •    Craig I. Kelly craig@kelleylawoffice.com; tina@kelleylawoffice.com;
      cassandra@kelleylawoffice.com; kristina@kelleylawoffice.com;
      debbie@kelleylawoffice.com; dana@kelleylawoffice.com
 •    Gerard M. Kouri Jr., gmkouripaecf@gmail.com; gmkouri@bellsouth.net
 •    Kenneth Mather: kmather@gunster.com; tkennedy@gunster.com; mweaver@gunster.com
 •    Orfelia M. Mayor omayor@ombankruptcy.com; legalservices@pbctax.com
 •    Deborah Menotte menottetrustee@gmail.com
 •    Eugene P. Murphy emurphy@rc.com; akatz@rc.com
 •    Office of the U.S. Trustee
 •    Carl T. Williams cwilliams@hhk.com; jguzman@hhk.com
 •    William R Wohlsifer william@infringement-attorney.com
 •    Nadine White-Boyd nadine@wblawpa.com

     The following is a list of individuals who have received manual notice by U.S. mail:
     David Agay
     Mcdonald Hopkins LLC
     300 North LaSalle, Suite 1400
     Chicago Il 60654
     American Express Travel Related Services Comp.

                                                  9
        Case 18-14162-EPK        Doc 137       Filed 04/27/20   Page 10 of 10




c/o Becket and Lee LLP
PO Box 3001
Malvern PA 19355-0701

Big Couch Holdings LLC
c/o Clay Williams
313 Datura Street, Suite 300
West Palm Beach FL 33401

Shara C. Cornell
McDonald Hopkins LLC
300 North LaSalle Street, Suite 1400
Chicago IL 60654
Stan L. Crooks
9645 Lantana Rd

Lake Worth FL 33467
Forte Interactive Inc
147 Gregory Rd
West Palms Beach FL 33405

Melodie H. Hengerer
c/o Godell, DeVries, Leech & Dann LLP
One South Street, 20th Floor
Baltimore MD 21202

The Achieve Agency, Inc.
c/o Clay Williams
313 Datura Street, Suite 300
West Palm Beach, FL 33401

SVE LLC
18330 Sutter Blvd
Morgan Hill CA 95037-2841

                                       /s/ Laura Wong-Pan
                                       Laura Wong-Pan, Esq.
                                       LAW OFFICE OF LAURA WONG-PAN PLLC
                                       319 Mill Street
                                       Poughkeepsie NY 12601
                                       845-218-1288
                                       lwp@laurawongpanlaw.com
                                       New York Bar No. 2852416

                                       Admitted Pro Hac Vice


                                          10
